Citation Nr: 0608052	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-31 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

In January 2005, the veteran testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The veteran has maintained full-time employment with the 
same company for at least 18 years; he has resided with his 
spouse for several decades and has other social 
relationships; he has an anxious affect, some concentration 
and memory problems, and a depressed mood.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005).  VA has issued regulations to implement 
the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  Unfortunately, notice to the veteran 
was not done in this case until later in the claims process.  
Nevertheless, a May 2005 letter notified the veteran of what 
evidence was necessary to establish entitlement to a higher 
initial evaluation for PTSD (i.e., evidence of increased 
severity).  The May 2005 letter notified the veteran that VA 
would obtain all VA medical records, and any other medical 
records about which the veteran notified them.  The veteran 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disability, or to provide 
a properly executed release so that VA could request the 
records on his behalf.  Any error in the sequence of events 
is not shown to have any impact on the case, or to cause 
injury to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The duty to notify also includes informing the veteran that 
he must send in all evidence in his possession pertaining to 
his claim.  38 C.F.R. § 3.159(b)(1).  The veteran was 
informed of this requirement in a September 2003 Statement of 
the case (SOC) and was essentially told such in numerous VCAA 
letters which were sent during the pendency of the appeal.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 
2004).  The duty to notify the veteran of necessary evidence 
and of responsibility for obtaining or presenting that 
evidence has been fulfilled.  In addition, the SOC informed 
the veteran of the applicable laws and regulations to include 
38 C.F.R. § 4.130, Diagnostic Code 9411.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, VA outpatient medical records and 
examination reports, and private medical records have been 
associated with the claims file.  The veteran was afforded a 
VA PTSD examination in January 2002 which addressed the 
matter of severity.  The veteran was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the SOC what evidence had been 
received.  VA's duty to assist has been met.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal.  See 
Bernard, 4 Vet. App. at 394.  Remanding this case again for 
further VCAA development would result only in additional 
delay with no benefit to the veteran, and such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which result in unnecessary additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  In light of the foregoing, the Board finds that 
the RO has obtained and fully developed all relevant evidence 
necessary for an equitable disposition.  Thus, VA's duty to 
assist has been fulfilled.

In Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, (U.S. Vet. App. March 3, 2006), the Court held 
that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in part, must 
include notice regarding the laws and regulations 
pertaining to the disability rating and effective date 
for the award of benefits.  Id.  As discussed above, the 
veteran was provided with proper notice of what type of 
information and evidence was needed to substantiate his 
claim for a higher initial evaluation.  As the Board 
concludes that the evidence is against the veteran's 
claim for a higher rating, any question as to whether 
there was proper notice as to the laws and regulations 
pertaining to effective date matters is rendered moot.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Facts and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent disability rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence does not support a rating in 
excess of 50 percent at any time during the appeal period.

A January 2002 VA psychiatric examination indicated that the 
veteran reported that he had worked for the same company, 
Hood Industries, for the previous 17 years.  He said he 
worked 5 to 7 days per week, up to 11 hours a day.  He 
related he had married in 1972 and had one daughter and 
grandson.  He indicated he preferred to stay at home (in his 
spare time).  He reported PTSD symptoms including nightmares, 
a history of anger, recurring thoughts of Vietnam, as well as 
withdrawal.  The mental status examination revealed he was 
pleasant and cooperative.  He had a depressed mood, symptoms 
of anger and agitation, and an anxious affect.  The examiner 
found no evidence of a thought disorder.  Problems with 
concentration as well as recent and remote memory were noted.  
The veteran reported that he tended to avoid crowds and new 
situations, that he was dependent upon his wife for help in 
both social and financial matters, that he tended to avoid 
stressful situations, and that he was often much of a loner.  
The veteran was diagnosed with PTSD with chronic depression 
and a Global Assessment of Functioning (GAF) score of 55 was 
assigned.

VA medical records from January 2002 to January 2005 indicate 
that the veteran presented for psychiatric treatment and 
examination every 3 or 4 months.  Generally, he exhibited 
symptoms of depression, flattened affect, sleep impairment, 
irritability, anxiety, impaired memory and concentration, and 
intrusive thoughts.  He reported problems at work with both 
his boss and coworkers.  GAF scores ranged from 41 to 45.  

Letters from the veteran's wife, received in 2002, reflect 
that the veteran had problems with trust, irritability and 
anger, depression, communication, anxiety, control, sleep, 
and social isolation.  

At a March 2003 RO hearing, the veteran indicated he was 
close to his immediate family but had difficulty dealing with 
other people to include extended family members.  

An October 2003 document indicates that the veteran was given 
a written warning by his employer, Hood Industries, for a 
policy violation.  Comments included that the veteran had 
problems getting along with fellow workers, that there had 
been several incidents in the past six months, and that it 
became necessary to put the veteran working by himself 
whenever possible.

At a January 2005 Board hearing, the veteran's wife testified 
that the veteran has two sisters and a brother who lived 
close by but whom he has nothing to do with.  She also 
testified that at holidays, it was not unusual for the 
veteran to leave during a family celebration and return much 
later after seeking out a place to have a cup of coffee.  The 
veteran indicated he was not really social but did enjoy 
drinking coffee and talking with some guys he has known for 
years. 

In sum, the Board notes that, during the pendency of the 
appeal, the veteran testified and provided statements to the 
effect that he has been employed with the same company for 
close to two decades.  He has indicated that he generally 
works 5 to 7 days a week, and up to 11 hours a day.  For the 
past few years he has worked, alone, as a bobcat driver in a 
wood yard.  Although he has indicated having some problems on 
the job getting along with others, he has also indicated that 
he had not had to take any time off of work as a result.  
While he avoids crowds including large family gatherings, he 
has also testified that he enjoys drinking coffee with guys 
he has known for years.  He has also indicated that he feels 
"close" to his immediate family and it is notable that he 
has consistently resided with his wife.  The aforementioned 
symptoms more nearly approximate a 50 rather than a 70 
percent rating.  

The Board finds it notable that the veteran received a GAF 
score of 55 during the course of a January 2002 VA 
compensation examination.  A GAF score is highly probative as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
DSM-IV at 44-47.  This GAF score was entirely consistent with 
other examination findings to include evidence establishing 
that the veteran was working full-time and living with his 
wife and evidence showing that the veteran avoided crowds and 
was dependent on his wife for social and financial matters.  
Notably, the opinions rendered were provided following a 
comprehensive interview and evaluation of the veteran.  A GAF 
score of 55 is not commensurate with more than a 50 percent 
rating.  

Although the VA treatment providers between 2002 and 2005 
assigned GAF scores between 41 and 45, indicating serious 
occupational and social impairment, such scores are not 
dispositive of the evaluation issue and must be considered in 
light of the actual symptoms of the veteran's disorder.  In 
this case, the GAF scores assigned by the VA treatment 
providers appear to be inconsistent with the evidence of the 
veteran's ability to maintain employment and relationships.  

The criteria for a 70 percent rating are not met, in part, as 
there is no evidence establishing a neglect of personal 
appearance and hygiene, suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, or 
spatial disorientation.  Rather, the record shows that he has 
routinely presented for treatment and been described as 
pleasant and well-groomed.  While he has had some problems on 
the job, the record also establishes that he is extremely 
industrious, often working longer than the customary 40 hour 
work week.  In addition, while he clearly has difficulty 
socializing, he is able to engage in some social activities 
outside the home to include taking coffee breaks with 
friends.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The evidence of record does not reflect frequent periods of 
hospitalization due to PTSD nor does it show that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, as the competent medical evidence of record is 
against a finding that the veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, the Board finds that no more than a 50 percent rating 
is warranted for PTSD.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


